ORDER

PER CURIAM.
Larry R. Woodson and Faith Y. Wood-son appeal from a judgment entered by the Circuit Court of Callaway County enjoining them from interfering with an easement retained by Thunderbird Lake, Inc., and ordering them to pay $4,625 in damages to the company. After a thorough review of the record, we conclude that the judgment is supported by substantial evidence, is not against the weight of the evidence, and that no error of law appears, and that an opinion would have no precedential value.
Judgment affirmed. Rule 84.16(b).